DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-24 are pending in the application.
	Claim 23 has been withdrawn from current consideration as being drawn to a non-elected invention.
	In the response filed 04/19/2021, claims 1, 3-6, and 15 was amended.  These amendments have been entered.
	Claims 1-22 and 24 remain under current consideration by the Examiner.

Interview Attempt
	Examiner notes that multiple attempts were made to contact Applicant’s Representative Ronald C. Harris, Jr. (Reg. No. 48,901) in order to correct the outstanding issues set forth in this Office Action with an Examiner’s Amendment and thus to place the application in condition for allowance.  However, these attempts to read Mr. Harris were unsuccessful.

Election/Restrictions
	Examiner notes that claim 23 remains withdrawn from current consideration.  However, since independent claim 1 has been found to be allowable, claim 23 could be rejoined if amended to require all the particulars of the pole section of claim 1, for example, as follows:
--23.  A tool  in combination with a pole section according to claim 1, 



 wherein the tool can be attached to [[a]] the male end part or [[a]] the female end part of the pole section.--

Abstract
Applicant’s amended Abstract filed 04/19/2021 is acknowledged and accepted.  This amended Abstract has overcome the previous objection to the Abstract.

Specification
Applicant’s amended Specification filed 04/19/2021 is acknowledged and accepted; however, the following objections to the Specification remain:  Appropriate correction is required.
Parag. [025] should be as follows:
--[025]      The portion of the pole section [[1]] (1a and 1b) which cannot sleeve in or over a respective female part 3 or male part 2 is referred to as the middle part 5 (5a and 5b) and a transition position is defined between the middle part and the male and female end parts.--

	Parag. [031] should be amended as follows:
--[031]      Grooves 116 extend axially from an end face  of the female coupling part to open into the annular groove 113A. The number of axial grooves 116 corresponds to the number of long axial elements of the ring spring, in this case three, --

Drawings
The drawings were received on 04/19/2021.  These drawings are acceptable for that they show; however, the following objection remains:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “pole section 1” (see paragraph [025]), “end face 116A” (see paragraph [031]).  
Examiner notes that the amendments to the Specification suggested above would overcome this Drawing objection.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  Line 12 of claim 1 should be amended as follows:
--coupling part of [[a]] the first pole section will disengageably engage with the second coupling--

	Re Claim 2:  Claim 2 should be amended as follows:
--2.  A pole section according to claim 1 wherein  each coupling part is secured to the external surface of the pole section without perforating the pole section.--


Reasons for Allowance
Claims 1-22 and 24 would allowable if amended to overcome the objections to claims 1 and 2 above.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable for the reasons stated in the Office Action mailed 10/19/2020.  Claims 2-22 and 24 are allowable at least due to their dependence from independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678